Exhibit 10.1

 

EQUIFIN, INC.

 

SECURITIES PURCHASE AGREEMENT

 

December    , 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

AGREEMENT TO SELL AND PURCHASE

1

 

 

 

2.

FEES AND WARRANTS

2

 

 

 

3.

CLOSING, DELIVERY AND PAYMENT

2

 

3.1

Closing

2

 

3.2

Delivery

3

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

3

 

4.1

Organization, Good Standing and Qualification

3

 

4.2

Subsidiaries

3

 

4.3

Capitalization; Voting Rights

3

 

4.4

Authorization; Binding Obligations

4

 

4.5

Liabilities

5

 

4.6

Agreements; Action

5

 

4.7

Obligations to Related Parties

5

 

4.8

Changes

6

 

4.9

Title to Properties and Assets; Liens, Etc.

7

 

4.10

Intellectual Property

7

 

4.11

Compliance with Other Instruments

8

 

4.12

Litigation

8

 

4.13

Tax Returns and Payments

8

 

4.14

Employees

9

 

4.15

Registration Rights and Voting Rights

9

 

4.16

Compliance with Laws; Permits

9

 

4.17

Environmental and Safety Laws

10

 

4.18

Valid Offering

10

 

4.19

Full Disclosure

10

 

4.20

Insurance

10

 

4.21

SEC Reports

10

 

4.22

Listing

11

 

4.23

No Integrated Offering

11

 

4.24

Stop Transfer

11

 

4.25

Dilution

11

 

i

--------------------------------------------------------------------------------


 

5.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

12

 

5.1

No Shorting

12

 

5.2

Requisite Power and Authority

12

 

5.3

Investment Representations

12

 

5.4

Purchaser Bears Economic Risk

13

 

5.5

Acquisition for Own Account

13

 

5.6

Purchaser Can Protect Its Interest

13

 

5.7

Accredited Investor

13

 

5.8

Legends

13

 

 

 

 

6.

COVENANTS OF THE COMPANY

14

 

6.1

Stop-Orders

14

 

6.2

Listing

14

 

6.3

Market Regulations

15

 

6.4

Reporting Requirements

15

 

6.5

Use of Funds

15

 

6.6

Access to Facilities

15

 

6.7

Taxes

15

 

6.8

Insurance

16

 

6.9

Intellectual Property

16

 

6.10

Properties

16

 

6.11

Confidentiality

16

 

6.12

Required Approvals

16

 

6.13

Reissuance of Securities.

16

 

6.14

Opinion

17

 

6.15

Encumbrances

17

 

6.16

Defense of Collateral

17

 

6.17

Commercial Tort Claims

17

 

6.18

Books and Records

17

 

6.19

Valid Security Interest

17

 

6.20

Collateral Value

17

 

6.21

Equipment

18

 

6.22

Borrowing Base Certificate

18

 

 

 

 

7.

COVENANTS OF THE COMPANY

18

 

ii

--------------------------------------------------------------------------------


 

 

7.1

Confidentiality

18

 

7.2

Non-Public Information

18

 

 

 

 

8.

COVENANTS OF THE COMPANY AND PURCHASERS REGARDING INDEMNIFICATION

18

 

8.1

Company Indemnification

18

 

8.2

Purchaser’s Indemnification

18

 

8.3

Procedures

19

 

 

 

 

9.

CONVERSION OF CONVERTIBLE NOTES

19

 

9.1

Mechanics of Conversion

19

 

9.2

Maximum Conversion

20

 

 

 

 

10.

REGISTRATION RIGHTS

20

 

10.1

Registration Rights Granted

20

 

10.2

Indemnification and Contribution

20

 

10.3

Offering Restrictions

22

 

 

 

 

11.

MISCELLANEOUS

23

 

11.1

Governing Law

23

 

11.2

Survival

23

 

11.3

Successors and Assigns

23

 

11.4

Entire Agreement

23

 

11.5

Severability

24

 

11.6

Amendment and Waiver

24

 

11.7

Delays or Omissions

24

 

11.8

Notices

24

 

11.9

Attorneys’ Fees

24

 

11.10

Titles and Subtitles

25

 

11.11

Counterparts

25

 

11.12

Broker’s Fees

25

 

11.13

Construction

25

 

iii

--------------------------------------------------------------------------------


 

THIS SECURITIES PURCHASE AGREEMENT IS SUBJECT TO THE SUBORDINATION PROVISIONS
SET FORTH IN THE CERTAIN SUBORDINATION AND INTERCREDITOR AGREEMENT DATED
DECEMBER      , 2003, AMONG EACH OF EQUINOX BUSINESS CREDIT CORPORATION
(“DEBTOR”), EQUIFIN, INC., WELLS FARGO FOOTHILL, INC. AND LAURUS MASTER FUND,
LTD., A COPY OF WHICH IS ON FILE AT THE OFFICE OF DEBTOR AND IS AVAILABLE FOR
INSPECTION AT SUCH OFFICE.

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of December       , 2003, by and between EQUIFIN, INC., a Delaware
corporation (the “Company”), and EQUINOX BUSINESS CREDIT CORP., a New Jersey
corporation (the “Subsidiary”) and Laurus Master Fund, Ltd., a Cayman Islands
company (the “Purchaser”). (The Company and the Subsidiary are collectively
referred to herein as the “Borrower”)

 

RECITALS

 

WHEREAS, the Subsidiary has authorized the sale to the Purchaser of a
Convertible Term Note in the aggregate principal amount of $1,100,000 (the
“Note”), which Note is convertible into shares of the Company’s common stock,
$0.01 par value per share (the “Common Stock”) at a fixed conversion price of
$0.62 per share of Common Stock (“Fixed Conversion Price”);

 

WHEREAS, the Company wishes to issue a warrant to the Purchaser to purchase up
to 532,257 shares of the Company’s Common Stock in connection with Purchaser’s
purchase of the Note, which number of shares is equal to thirty percent (30%) of
the number of shares of Common Stock that the original principal amount of the
note is convertible into at the fixed conversion price in effect in the date
hereof;

 

WHEREAS, Purchaser desires to purchase the Note and Warrant on the terms and
conditions set forth herein; and

 

WHEREAS, the Company desires to issue and sell the Note and Warrant to Purchaser
on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      AGREEMENT TO SELL AND PURCHASE. 
Pursuant to the terms and conditions set forth in this Agreement, on the Closing
Date (as defined in Section 3), the Borrower agrees to sell to the Purchaser,
for the face amount thereof, and the Purchaser hereby agrees to purchase from
the Borrower,  a Note in the amount of $1,100,000 convertible in accordance with
the terms

 

1

--------------------------------------------------------------------------------


 

thereof into shares of the Company’s Common Stock in accordance with the terms
of the Note and this Agreement.  The Note purchased on the Closing Date shall be
known as the “Offering.”  A form of the Note is annexed hereto as Exhibit A. 
The Note will have a Maturity Date (as defined in the Note) thirty six (36)
months from the date of issuance. Collectively, the Note and Warrant (as defined
in Section 2) and Common Stock issuable in payment of the Note, upon conversion
of the Note and upon exercise of the Warrant are referred to as the
“Securities”.

 

2.                                      FEES AND WARRANT.   On the Closing Date:

 

(a)          The Company will issue and deliver to the Purchaser a Warrant to
purchase 532,257 shares of Common Stock in connection with the Offering (the
“Warrant”) pursuant to Section 1 hereof (which number of shares is equal to
thirty percent (30%) of the number of shares of Common Stock that the original
principal amount of the note is convertible into at the fixed conversion price
in effect in the date hereof).  The Warrant must be delivered on the Closing
Date.  A form of Warrant is annexed hereto as Exhibit B. All the
representations, covenants, warranties, undertakings, and indemnification, and
other rights made or granted to or for the benefit of the Purchaser by the
Company are hereby also made and granted in respect of the Warrant and shares of
the Company’s Common Stock issuable upon exercise of the Warrant (the “Warrant
Shares”).

 

(b)         Upon execution and delivery of this Agreement by the Company and
Purchaser, the Company shall pay to Laurus Capital Management, LLC, manager of
Purchaser a closing payment in an amount equal $105,000, which payment is in
consideration of a credit facility that shall permit borrowings (in accordance
with that certain letter agreement, dated as of the date hereof, between
Borrower and Purchaser (the “Letter Agreement”)) of up to $3,000,000. The
foregoing fee is referred to herein as the “Closing Payment”. The Company agrees
to pay legal fees of $5,000 for each additional draw made pursuant the terms and
conditions of the Letter Agreement, but no additional Closing Payments will be
due and payable in connection therewith.

 

(c)          The Company shall reimburse the Purchaser for its reasonable legal
fees not to exceed $20,000 for services rendered to the Purchaser in preparation
of this Agreement and the Related Agreements (as hereinafter defined), and
expenses in connection with the Purchaser’s due diligence review of the Company
and relevant matters.

 

(d)         The Closing Payment, legal fees and due diligence fees (net of the
$10,000 deposit previously paid by the Company on November 15, 2003) shall be
paid at closing out of funds held pursuant to a Funds Escrow Agreement of even
date herewith among the company, Purchaser, and an Escrow Agent (the “Funds
Escrow Agreement”) and a disbursement letter (the “Disbursement Letter”).

 

3.                                      CLOSING, DELIVERY AND PAYMENT.

 

3.1                               Closing.  Subject to the terms and conditions
herein, the closing of the transactions contemplated hereby (the “Closing”),
shall take place on the date hereof, at such time or place as the Company and
Purchaser may mutually agree (such date is hereinafter referred to as the
“Closing Date”).

 

2

--------------------------------------------------------------------------------


 

3.2                               Delivery.  Pursuant to the Funds Escrow
Agreement in the form attached hereto as Exhibit C, at the Closing on the
Closing Date, the Borrower will deliver to the Purchaser, among other things, a
Note in the form attached as Exhibit A representing the principal amount of
$1,100,000 and a Warrant in the form attached as Exhibit B in the Purchaser’s
name representing 532,257 Warrant Shares and the Related Agreements (defined
below) and the Purchaser will deliver to the Company, among other things, the
amounts set forth in the Disbursement Letter by certified funds or wire
transfer.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF THE
BORROWER .

 

Each of the Company and the Subsidiary hereby jointly and severally represents
and warrants to the Purchaser as of the date of this Agreement as set forth
below which disclosures are supplemented by, and subject to the Company’s
filings under the Securities Exchange Act of 1934 (collectively, the “Exchange
Act Filings”), copies of which have been provided to the Purchaser or were
otherwise made available via the website of the Securities and Exchange
Commission at www.sec.gov..

 

4.1                               Organization, Good Standing and
Qualification.  Each of the Company and the Subsidiary (a) is a corporation duly
organized, validly existing and in good standing under the laws of its
incorporation; and (b) has the corporate power and authority to own and operate
its properties and assets, to execute and deliver this Agreement, and the Note
and the Warrant to be issued in connection with this Agreement, the Security
Agreement relating to the Note dated as of December      , 2003 between the
Borrower and the Purchaser the Registration Rights Agreement relating to the
Securities dated as of December      , 2003 (the “Registration Rights
Agreement”) between the Company and the Purchaser and all other agreements
referred to herein (collectively, the “Related Agreements”), to issue and sell
the Note and the shares of Common Stock issuable upon conversion of the Note
(the “Note Shares”), to issue and sell the Warrant and the Warrant Shares, and
to carry out the provisions of this Agreement and the Related Agreements and to
carry on its business as presently conducted.  Each of the Company and the
Subsidiary is duly qualified and is authorized to do business and is in good
standing as a foreign corporation in all jurisdictions in which the nature of
its activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect on the Company or the subsidiary or
their respective businesses.

 

4.2                               Subsidiaries.  The Company owns eighty one
percent (81%) all of the issued and outstanding capital stock of the Subsidiary
Equinox Business Credit Corp. Except as set forth on Schedule 4.2 hereof or
otherwise disclosed in the Exchange Act Filings, the Company does not own or
control any equity security or other interest of any other corporation, limited
partnership or other business entity.

 

4.3                               Capitalization; Voting Rights.

 

(a)          The authorized capital stock of the Company, as of the date hereof
consists of 25,000,000 shares, of which 20,000,000 are shares of Common Stock,
par value $0.01 per share,7,637,000 shares of which are issued and outstanding,
and 5,000,000 are shares of preferred stock, par value $.01 per share of which
1,000,925 shares are issued outstanding.

 

3

--------------------------------------------------------------------------------


 

The authorized capital stock of the Subsidiary, as of the date hereof consists
of 200 shares, of which 200 are shares of Common Stock, no par value per share,
100 shares of which are issued and outstanding, and no shares of preferred
stock.

 

(b)         Except as disclosed on Schedule 4.3 and in the Exchange Act Filings,
other than (i) the shares reserved for issuance under the Borrower’s stock
option plans; and (ii) shares which may be granted pursuant to this Agreement
and the Related Agreements, there are no outstanding options, warrants, rights
(including conversion or preemptive rights and rights of first refusal), proxy
or stockholder agreements, or arrangements or agreements of any kind for the
purchase or acquisition from the Borrower of any of its securities. Except as
disclosed on Schedule 4.3, neither the offer, issuance or sale of any of the
Note or Warrant, or the issuance of any of the Note Shares or Warrant Shares,
nor the consummation of any transaction contemplated hereby will result in a
change in the price or number of any securities of the Borrower outstanding,
under anti-dilution or other similar provisions contained in or affecting any
such securities.

 

(c)          All issued and outstanding shares of the Company’s Common Stock
(i) have been duly authorized and validly issued and are fully paid and
nonassessable and (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities.

 

(d)         The rights, preferences, privileges and restrictions of the shares
of the Common Stock are as stated in the Company’s Articles of Incorporation
(the “Charter”). The Note Shares and Warrant Shares have been duly and validly
reserved for issuance.  When issued in compliance with the provisions of this
Agreement and the Company’s Charter, the Securities will be validly issued,
fully paid and nonassessable, and will be free of any liens or encumbrances;
provided, however, that the Securities may be subject to restrictions on
transfer under state and/or federal securities laws as set forth herein or as
otherwise required by such laws at the time a transfer is proposed.

 

4.4                               Authorization; Binding Obligations.  All
corporate action on the part of the Borrower , its officers and directors
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Borrower hereunder at the Closing and,
the authorization, sale, issuance and delivery of the Note and Warrant has been
taken or will be taken prior to the Closing. The Agreement and the Related
Agreements, when executed and delivered and to the extent it is a party thereto,
will be valid and binding obligations of the Borrower enforceable in accordance
with their terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (b) general principles of equity that
restrict the availability of equitable or legal remedies.  The sale of the Note
and the subsequent conversion of the Note into Note Shares are not and will not
be subject to any preemptive rights or rights of first refusal that have not
been properly waived or complied with. The issuance of the Warrant and the
subsequent exercise of the Warrant for Warrant Shares are not and will not be
subject to any preemptive rights or rights of first refusal that have not been
properly waived or complied with.

 

4

--------------------------------------------------------------------------------


 

4.5                               Liabilities.  The Borrower, to the best of its
knowledge, has no material contingent liabilities, except current liabilities
incurred in the ordinary course of business and liabilities disclosed in any
Exchange Act Filings.

 

4.6                               Agreements; Action.  Except as set forth on
Schedule 4.6 or as disclosed in any Exchange Act Filings:

 

(a)          Except for that certain Loan and Security Agreement by and among
the Subsidiary and Foothill Capital Corporation (“Foothill”) dated as of
December 19, 2001, as the same may be amended, revised or supplemented
thereafter (the “Foothill Agreement”) pursuant to which, among other things,
Foothill agreed to make revolving credit advances to the Subsidiary based upon
the Subsidiary’s Borrowing Base (as such term is defined in the Foothill
Agreement) there are no agreements, understandings, instruments, contracts,
proposed transactions, judgments, orders, writs or decrees to which the Borrower
is a party or to its knowledge by which it is bound which may involve
(i) obligations (contingent or otherwise) of, or payments to, the Borrower in
excess of $50,000 (other than obligations of, or payments to, the Borrower
arising from purchase or sale agreements and loan agreements entered into in the
ordinary course of business), or (ii) the transfer or license of any patent,
copyright, trade secret or other proprietary right to or from the Borrower
(other than licenses arising from the purchase of “off the shelf” or other
standard products), or (iii) provisions restricting the development, manufacture
or distribution of the Borrower’s products or services, or (iv) indemnification
by the Borrower with respect to infringements of proprietary rights.

 

(b)         Since September 30, 2003, the Borrower has not (i) declared or paid
any dividends, or authorized or made any distribution upon or with respect to
any class or series of its capital stock, (ii) incurred any indebtedness for
money borrowed or any other liabilities (other than ordinary course obligations,
including, without limitation, money borrowed from Foothill Capital Corp.
(“Foothill”) pursuant to the Loan and Security Agreement dated as of December
19, 2001 between the Subsidiary and Foothill ) individually in excess of $50,000
or, in the case of indebtedness and/or liabilities individually less than
$50,000, in excess of $100,000 in the aggregate, (iii) made any loans or
advances to any person not in excess, individually or in the aggregate, of
$100,000, other than ordinary advances for travel expenses and loans or advances
made in the ordinary course of business pursuant to loan or purchase and sale
agreements, or (iv) sold, exchanged or otherwise disposed of any of its assets
or rights, other than the sale of its inventory in the ordinary course of
business and loans or advances made, or participations entered into,  in the
ordinary course of business pursuant to loan, purchase and sale or participation
agreements.

 

(c)          For the purposes of subsections (a) and (b) above, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same person or entity (including persons
or entities the Borrower has reason to believe are affiliated therewith) shall
be aggregated for the purpose of meeting the individual minimum dollar amounts
of such subsections.

 

4.7                               Obligations to Related Parties.  Except as set
forth on Schedule 4.7 or in the Exchange Act Filings, there are no obligations
of the Borrower to officers, directors, stockholders or employees of the
Borrower other than (a) for payment of salary for services

 

5

--------------------------------------------------------------------------------


 

rendered and for bonus payments, (b) reimbursement for reasonable expenses
incurred on behalf of the Borrower, (c) for other standard employee benefits
made generally available to all employees (including stock option agreements
outstanding under any stock option plan approved by the Boards of Directors of
the Borrower) and (d) obligations listed in the Borrower’s financial statements
or disclosed in any of its Exchange Act Filings.  Except as described above or
set forth on Schedule 4.7, or in the Exchange Act Filings none of the officers,
directors or, to the best of the Borrower’s knowledge, key employees or
stockholders of the Borrower or any members of their immediate families, are
indebted to the Borrower, individually or in the aggregate, in excess of $50,000
or have any direct or indirect ownership interest in any firm or corporation
with which the Borrower is affiliated or with which the Borrower has a business
relationship, or any firm or corporation which competes with the Borrower, other
than passive investments in publicly traded companies (representing less than 1%
of such company) which may compete with the Borrower.  Except as described
above, no officer, director or stockholder, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
the Borrower and no agreements, understandings or proposed transactions are
contemplated between the Borrower and any such person.  Except as set forth on
Schedule 4.7 or in the Exchange Act Filings, the Borrower is not a guarantor or
indemnitor of any indebtedness of any other person, firm or corporation.

 

4.8                               Changes.  Since September 30, 2003, except as
disclosed in any Exchange Act Filings or in any Schedule to this Agreement or to
any of the Related Agreements, there has not been:

 

(a)          Any change in the assets, liabilities, financial condition,
prospects or operations of the Borrower, other than changes in the ordinary
course of business, none of which individually or in the aggregate has had or is
reasonably expected to have a material adverse effect on such assets,
liabilities, financial condition, prospects or operations of the Borrower;

 

(b)         Any resignation or termination of any officer, key employee or group
of employees of the Borrower;

 

(c)          Any material change, except in the ordinary course of business, in
the contingent obligations of the Borrower by way of guaranty, endorsement,
indemnity, warranty or otherwise;

 

(d)         Any damage, destruction or loss, whether or not covered by
insurance, materially and adversely affecting the properties, business or
prospects or financial condition of the Borrower;

 

(e)          Any waiver by the Borrower of a valuable right or of a material
debt owed to it;

 

(f)            Any direct or indirect material loans made by the Borrower to any
stockholder, employee, officer or director of the Borrower, other than advances
made in the ordinary course of business;

 

(g)         Any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder;

 

6

--------------------------------------------------------------------------------


 

(h)         Any declaration or payment of any dividend or other distribution of
the assets of the Borrower;

 

(i)             Any labor organization activity related to the Borrower;

 

(j)             Any debt, obligation or liability incurred, assumed or
guaranteed by the Borrower, except those for immaterial amounts and for current
liabilities incurred in the ordinary course of business;

 

(k)          Any sale, assignment or transfer of any patents, trademarks,
copyrights, trade secrets or other intangible assets;

 

(l)             Any change in any material agreement to which the Borrower is a
party or by which it is bound which may materially and adversely affect the
business, assets, liabilities, financial condition, operations or prospects of
the Borrower;

 

(m)       Any other event or condition of any character that, either
individually or cumulatively, has or is reasonably likely to materially and
adversely affect the business, assets, liabilities, financial condition,
prospects or operations of the Borrower; or

 

(n)         Any arrangement or commitment by the Borrower to do any of the acts
described in subsection (a) through (m) above.

 

4.9                               Title to Properties and Assets; Liens, Etc.
Except as set forth on Schedule 4.9 or described in the Exchange Act Filings
(“Permitted Liens”), the Borrower has good and marketable title to its
properties and assets, and good title to its leasehold estates, in each case
subject to no mortgage, pledge, lien, lease, encumbrance or charge, other than
(a) those resulting from taxes which have not yet become delinquent, (b) minor
liens and encumbrances which do not materially detract from the value of the
property subject thereto or materially impair the operations of the Borrower,
and (c) those that have otherwise arisen in the ordinary course of business. 
All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Borrower are in good operating condition and repair
and are reasonably fit and usable for the purposes for which they are being
used.  Except as set forth on Schedule 4.9 or described in the Exchange Act
Filings, the Borrower is in compliance with all material terms of each lease to
which it is a party or is otherwise bound.

 

4.10                        Intellectual Property.

 

(a)          The Borrower owns or possesses sufficient legal rights to all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes necessary for
its business as now conducted and to the Borrower’s knowledge as presently
proposed to be conducted (the “Intellectual Property”), without any known
infringement of the rights of others. There are no outstanding options, licenses
or agreements of any kind relating to the foregoing proprietary rights, nor is
the Borrower bound by or a party to any options, licenses or agreements of any
kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.

 

7

--------------------------------------------------------------------------------


 

(b)         The Borrower has not received any communications alleging that the
Borrower has violated any of the patents, trademarks, service marks, trade
names, copyrights or trade secrets or other proprietary rights of any other
person or entity, nor is the Borrower aware of any basis therefor.

 

(c)          The Borrower does not believe it is or will be necessary to utilize
any inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Borrower, except for inventions, trade
secrets or proprietary information that have been rightfully assigned to the
Borrower.

 

4.11                        Compliance with Other Instruments.  Except as set
forth on Schedule 4.11 and the Exchange Act Filings, the Borrower is not in
violation or default of any term of its Charter or Bylaws, or of any material
provision of any mortgage, indenture, contract, agreement, instrument or
contract to which it is party or by which it is bound or of any judgment,
decree, order or writ.  Except as set forth on Schedule 4.11 hereto, the
execution, delivery and performance of and compliance with this Agreement and
the Related Agreements to which it is a party, and the issuance and sale of the
Note by the Subsidiary and the other Securities by the Company each pursuant
hereto, will not, with or without the passage of time or giving of notice,
result in any such material violation, or be in conflict with or constitute a
default under any such term or provision, or result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Borrower or the suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to the
Borrower, its business or operations or any of its assets or properties.

 

4.12                        Litigation.  Except as set forth on Schedule 4.12
hereto, there is no action, suit, proceeding or investigation pending or, to the
Borrower’s knowledge, currently threatened against the Borrower that prevents
the Borrower to enter into this Agreement or the Related Agreements, or to
consummate the transactions contemplated hereby or thereby, or which might
result, either individually or in the aggregate, in any material adverse change
in the assets, condition, affairs or prospects of the Borrower, financially or
otherwise, or any change in the current equity ownership of the Borrower, nor is
the Borrower aware that there is any basis for any of the foregoing. The
Borrower is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no material action, suit, proceeding or investigation
by the Borrower currently pending or which the Borrower intends to initiate.

 

4.13                        Tax Returns and Payments.  The Borrower has timely
filed all tax returns (federal, state and local) required to be filed by it. All
taxes shown to be due and payable on such returns, any assessments imposed, and
to the Borrower’s knowledge all other taxes due and payable by the Borrower on
or before the Closing, have been paid or will be paid prior to the time they
become delinquent except for such taxes and assessments bring contested in good
faith in accordance with Section 6.7 hereof. Except as set forth on Schedule
4.13, the Borrower has not been advised (a) that any of its returns, federal,
state or other, have been or are being audited as of the date hereof, or (b) of
any deficiency in assessment or proposed judgment to its federal, state or other
taxes. The Borrower has no knowledge of any liability of any tax to be imposed
upon its properties or assets as of the date of this Agreement that is not
adequately provided for.

 

8

--------------------------------------------------------------------------------


 

4.14                        Employees.  Except as set forth on Schedule 4.14,
the Borrower has no collective bargaining agreements with any of its employees. 
There is no labor union organizing activity pending or, to the Borrower’s
knowledge, threatened with respect to the Borrower.  Except as disclosed in the
Exchange Act Filings or on Schedule 4.14, the Borrower is not a party to or
bound by any currently effective employment contract, deferred compensation
arrangement, bonus plan, incentive plan, profit sharing plan, retirement
agreement or other employee compensation plan or agreement. To the Borrower’s
knowledge, no employee of the Borrower, nor any consultant with whom the
Borrower has contracted, is in violation of any term of any employment contract,
proprietary information agreement or any other agreement relating to the right
of any such individual to be employed by, or to contract with, the Borrower
because of the nature of the business to be conducted by the Borrower; and to
the Borrower’s knowledge the continued employment by the Borrower of its present
employees, and the performance of the Borrower’s contracts with its independent
contractors, will not result in any such violation. The Borrower is not aware
that any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with their duties to the Borrower.  The Borrower has not received any
notice alleging that any such violation has occurred. Except for employees who
have a current effective employment agreement with the Borrower, no employee of
the Borrower has been granted the right to continued employment by the Borrower
or to any material compensation following termination of employment with the
Borrower. Except as set forth on Schedule 4.14, the Borrower is not aware that
any officer, key employee or group of employees intends to terminate his, her or
their employment with the Borrower, nor does the Borrower have a present
intention to terminate the employment of any officer, key employee or group of
employees.

 

4.15                        Registration Rights and Voting Rights.  Except as
set forth on Schedule 4.15 and Schedule 7(b) of the Registration Rights
Agreement, and except as disclosed in Exchange Act Filings, the Borrower is
presently not under any obligation, and has not granted any rights, to register
any of the Borrower’s presently outstanding securities or any of its securities
that may hereafter be issued.  Except as set forth on Schedule 4.15 and except
as disclosed in Exchange Act Filings, to the Borrower’s knowledge, no
stockholder of the Borrower has entered into any agreement with respect to the
voting of equity securities of the Borrower.

 

4.16                        Compliance with Laws; Permits.  Except as set forth
on Schedule 4.16, to its knowledge, the Borrower is not in violation in any
material respect of any applicable statute, rule, regulation, order or
restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties which violation would materially and adversely affect the business,
assets, liabilities, financial condition, operations or prospects of the
Borrower. No governmental orders, permissions, consents, approvals or
authorizations are required to be obtained and no registrations or declarations
are required to be filed with any governmental authority in connection with the
execution and delivery of this Agreement and the issuance of any of the
Securities, except such as has been duly and validly obtained or filed, or with
respect to any filings that must be, or as contemplated by this Agreement and
the Related Agreements will be made after the Closing, as will be filed in a
timely manner. The Borrower has all material franchises, permits, licenses and
any similar authority necessary for the conduct of its business as

 

9

--------------------------------------------------------------------------------


 

now being conducted by it, the lack of which would materially and adversely
affect the business, properties, prospects or financial condition of the
Borrower.

 

4.17                        Environmental and Safety Laws.  The Borrower is not
in violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation. Except as set forth on Schedule 4.17, no Hazardous
Materials (as defined below) are used or have been used, stored, or disposed of
by the Borrower or, to the Borrower’s knowledge, by any other person or entity
on any property owned, leased or used by the Borrower. For the purposes of the
preceding sentence, “Hazardous Materials” shall mean (a) materials which are
listed or otherwise defined as “hazardous” or “toxic” under any applicable
local, state, federal and/or foreign laws and regulations that govern the
existence and/or remedy of contamination on property, the protection of the
environment from contamination, the control of hazardous wastes, or other
activities involving hazardous substances, including building materials, or
(b) any petroleum products or nuclear materials.

 

4.18                        Valid Offering.  Assuming the accuracy of the
representations and warranties of the Purchaser contained in this Agreement, the
offer, sale and issuance of the Securities will be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and will have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws.

 

4.19                        Full Disclosure.  The Borrower has provided the
Purchaser with all information requested by the Purchaser in connection with its
decision to purchase the Note and Warrant, including all information the
Borrower believes is reasonably necessary to make such investment decision.
Neither this Agreement, the exhibits and schedules hereto, the Related
Agreements nor any other document delivered by the Borrower to Purchaser or its
attorneys or agents in connection herewith or therewith or with the transactions
contemplated hereby or thereby, contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances in which they are
made, not misleading. Any financial projections and other estimates provided to
the Purchaser by the Borrower were based on the Borrower’s experience in the
industry and on assumptions of fact and opinion as to future events which the
Borrower, at the date of the issuance of such projections or estimates, believed
to be reasonable.

 

4.20                        Insurance.  The Borrower has general commercial, 
fire and casualty insurance policies with coverages which the Borrower believes
are customary for companies similarly situated to the Borrower in the same or
similar business.

 

4.21                        SEC Reports.  Except as set forth on Schedule 4.21,
the Borrower has filed all proxy statements, reports and other documents
required to be filed by it under the Exchange Act. The Borrower has furnished
the Purchaser with, or otherwise made available via the website of the
Securities and Exchange Commission at www.sec.gov, copies of (i) its Annual
Report on Form 10-KSB for the fiscal year ended December 31, 2002 and (ii) its
Quarterly Reports on Form 10-QSB for the fiscal quarters ended March 31, 2003, 
June 30, 2003, and September 30, 2003, and the Form 8-K filings which have been
made during 2003 to date

 

10

--------------------------------------------------------------------------------


 

(collectively, the “SEC Reports”). Except as set forth on Schedule 4.21, each
SEC Report was, at the time of its filing, in substantial compliance with the
requirements of its respective form and none of the SEC Reports, nor the
financial statements (and the notes thereto) included in the SEC Reports, as of
their respective filing dates, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

4.22                        Listing. Except as disclosed in the the Exchange Act
Filings or on Schedule 4.22, the Company’s Common Stock is listed for trading on
the American Stock Exchange (“AMEX”) and satisfies all requirements for the
continuation of such trading. Except as disclosed in the Exchange Act Filings or
on Schedule 4.22, the Company has not received any notice that its Common Stock
will be delisted from AMEX or that its Common Stock does not meet all
requirements for continued listing.

 

4.23                        No Integrated Offering.  Neither the Borrower, nor
any of its affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offering of
the Securities pursuant to this Agreement to be integrated with prior offerings
by the Borrower for purposes of the Securities Act which would prevent the
Borrower from selling the Securities pursuant to Rule 506 under the Securities
Act, or any applicable exchange-related stockholder approval provisions, nor
will the Borrower or any of its affiliates or subsidiaries take any action or
steps that would cause the offering of the Securities to be integrated with
other offerings which would prevent the Borrower from selling the Securities
pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions.

 

4.24                        Stop Transfer.  The Securities are restricted
securities as of the date of this Agreement.  The Company will not issue any
stop transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.

 

4.25                        Dilution.  The Company specifically acknowledges
that its obligation to issue the shares of Common Stock upon conversion of the
Note and exercise of the Warrant is binding upon the Company and enforceable
regardless of the dilution such issuance may have on the ownership interests of
other shareholders of the Company.

 

4.26                           All of the Collateral (as such term is defined in
the Security Agreement dated as of the date hereof between the Subsidiary and
the Purchaser (the “Security Agreement”)  (i) is owned by the Subsidiary free
and clear of all Liens (including any claims of infringement) except those in
Purchaser’s favor and Permitted Liens and “Permitted Encumbrances” (as such term
is defined in the Security Agreement) and (ii) is not subject to any agreement
prohibiting the granting of a lien or requiring notice of or consent to the
granting of a Lien, except for such agreements as have been waived or such
consents obtained with respect to Subsidiary’s granting a security interest in
the Collateral to Purchaser pursuant to the Security Agreement..

 

4.27                           The liens granted pursuant to the Security
Agreement, upon completion of the filings and other actions (which, in the case
of all filings and other documents requested by

 

11

--------------------------------------------------------------------------------


 

Purchaser have been delivered to Purchaser in duly executed form) constitute
valid perfected security interests in all of the Collateral in favor of
Purchaser as security for the prompt and complete payment and performance of the
all of the obligations of the Company and the Subsidiary to the Purchaser
hereunder, pursuant to the Note and the Related Agreements (the “Obligations”),
enforceable in accordance with the terms hereof against any and all creditors of
and any purchasers from the Company and the Subsidiary, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights, and (b) general
principles of equity that restrict the availability of equitable or legal
remedies, and such security interest is subject to all other Permitted Liens and
Permitted Encumbrances in existence on the date hereof.

 

4.26                        To the Company’s knowledge, except for liens held by
Foothill , no effective security agreement, mortgage, deed of trust, financing
statement, equivalent security or lien instrument or continuation statement
covering all or any part of the Collateral is or will be on file or of record in
any public office, except those relating to Permitted Liens and Permitted
Encumbrances or those that would fail to have a material adverse effect .

 

5.                                      REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER.

 

The Purchaser hereby represents and warrants to the Borrower as follows (such
representations and warranties do not lessen or obviate the representations and
warranties of the Company set forth in this Agreement):

 

5.1                               No Shorting.  The Purchaser or any of its
affiliates and investment partners will not and will not cause any person or
entity, directly or indirectly, to engage in “short sales” of the Company’s
Common Stock as long as the Note shall be outstanding.

 

5.2                               Requisite Power and Authority.  Purchaser has
all necessary power and authority under all applicable provisions of law to
execute and deliver this Agreement and the Related Agreements and to carry out
their provisions. All corporate action on Purchaser’s part required for the
lawful execution and delivery of this Agreement and the Related Agreements have
been or will be effectively taken prior to the Closing. Upon their execution and
delivery, this Agreement and the Related Agreements will be valid and binding
obligations of Purchaser, enforceable in accordance with their terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights,
and (b) as limited by general principles of equity that restrict the
availability of equitable and legal remedies.

 

5.3                               Investment Representations. Purchaser
understands that the Securities are being offered and sold pursuant to an
exemption from registration contained in the Securities Act based in part upon
Purchaser’s representations contained in the Agreement, including, without
limitation, that the Purchaser is an “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”).  The Purchaser confirms that it has received or has had full access to
all the information it considers necessary or appropriate to make an informed
investment decision with respect to the Note and the Warrant to be purchased by
it under this Agreement and the Note Shares and the Warrant

 

12

--------------------------------------------------------------------------------


 

Shares acquired by it upon the conversion of the Note and the exercise of the
Warrant, respectively. The Purchaser further confirms that it has had an
opportunity to ask questions and receive answers from the Company regarding the
Company’s business, management and financial affairs and the terms and
conditions of the Offering, the Note, the Warrant and the Securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to the Purchaser or to which the
Purchaser had access.

 

5.4                               Purchaser Bears Economic Risk.   Purchaser has
substantial experience in evaluating and investing in private placement
transactions of securities in companies similar to the Company so that it is
capable of evaluating the merits and risks of its investment in the Company and
has the capacity to protect its own interests.  Purchaser must bear the economic
risk of this investment until the Securities are sold pursuant to (i) an
effective registration statement under the Securities Act, or (ii) an exemption
from registration is available with respect to such sale.

 

5.5                               Acquisition for Own Account.  Purchaser is
acquiring the Note and Warrant and the Note Shares and the Warrant Shares for
Purchaser’s own account for investment only, and not as a nominee or agent and
not with a view towards or for resale in connection with their distribution.

 

5.6                               Purchaser Can Protect Its Interest.  
Purchaser represents that by reason of its, or of its management’s, business and
financial experience, Purchaser has the capacity to evaluate the merits and
risks of its investment in the Note, the Warrant and the Securities and to
protect its own interests in connection with the transactions contemplated in
this Agreement, and the Related Agreements.  Further, Purchaser is aware of no
publication of any advertisement in connection with the transactions
contemplated in the Agreement or the Related Agreements.

 

5.7                               Accredited Investor.   Purchaser represents
that it is an accredited investor within the meaning of Regulation D under the
Securities Act.

 

5.8                               Legends.

 

(a)          The Note shall bear substantially the following legend:

 

“THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE,
STATE SECURITIES LAWS.  THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE OR SUCH SHARES
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
REASONABLY

 

13

--------------------------------------------------------------------------------


 

SATISFACTORY TO EQUIFIN, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(b)         The Note Shares and the Warrant Shares,  shall bear a legend which
shall be in substantially the following form until such shares are covered by an
effective registration statement filed with the SEC:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
EQUIFIN, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(c)          The Warrant shall bear substantially the following legend:

 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
EQUIFIN, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

6.                                      COVENANTS OF THE COMPANY.   The Company
and the Subsidiary jointly and severally covenants and agrees, as applicable
with the Purchaser as follows:

 

6.1                               Stop-Orders. The Company will advise the
Purchaser, promptly after it receives notice of issuance by the Securities and
Exchange Commission (the “SEC”), any state securities commission or any other
regulatory authority of any stop order or of any order preventing or suspending
any offering of any securities of the Company, or of the suspension of the
qualification of the Common Stock of the Company for offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose.

 

6.2                               Listing.   The Company shall promptly secure
the listing of the shares of Common Stock issuable upon conversion of the Note
and upon the exercise of the Warrant on

 

14

--------------------------------------------------------------------------------


 

the AMEX or other exchange or trading market upon which the Common Stock is then
listed and /or traded ( for purposes of this Agreement, “Principal Market” shall
mean NASD OTC Bulletin Board, NASDAQ SmallCap Market, NASDAQ National Market
System, AMEX or New York Stock Exchange) (subject to official notice of
issuance) and shall maintain such listing so long as any other shares of Common
Stock shall be so listed.  The Company will maintain the trading of its Common
Stock on a Principal Market, and will comply in all material respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the National Association of Securities Dealers (“NASD”) and such exchanges, as
applicable.

 

6.3                               Market Regulations.   The Company, if required
by law, shall notify the SEC,  and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to Purchaser and promptly provide copies thereof to
Purchaser.

 

6.4                               Reporting Requirements.   The Company will
timely file with the SEC all reports required to be filed pursuant to the
Exchange Act and refrain from terminating its status as an issuer required by
the Exchange Act to file reports thereunder even if the Exchange Act or the
rules or regulations thereunder would permit such termination.

 

6.5                               Use of Funds.   The Borrower agrees that it
will use the proceeds of the sale of the Note and Warrant for general corporate
purposes only, which shall include, in addition to repayments to Foothill of
amounts outstanding under the Foothill Loan and Security Agreement, the
repayment of certain indebtedness of the Company outstanding on the Closing Date
in an amount equal to up to forty percent (40%) of the original principal amount
of the Note.

 

6.6                               Access to Facilities.  The Borrower will
permit any representatives designated by the Purchaser (or any successor of the
Purchaser), upon reasonable notice and during normal business hours, at such
person’s expense and accompanied by a representative of the Borrower , to (a)
visit and inspect any of the properties of the Borrower, (b) examine the
corporate and financial records of the Borrower (unless such examination is not
permitted by federal, state or local law or by contract) and make copies thereof
or extracts therefrom and (c) discuss the affairs, finances and accounts of the
Borrower with the directors, officers and independent accountants of the
Borrower. Notwithstanding the foregoing, the Borrower will not provide any
material, non-public information to the Purchaser unless the Purchaser signs a
confidentiality agreement and otherwise complies with Regulation FD, under the
federal securities laws.

 

6.7                               Taxes.   The Borrower will promptly pay and
discharge, or cause to be paid and discharged, when due and payable, all lawful
taxes, assessments and governmental charges or levies imposed upon the income,
profits, property or business of the Borrower; provided, however, that any such
tax, assessment, charge or levy need not be paid if the validity thereof shall
currently be contested in good faith by appropriate proceedings and if the
Borrower shall have set aside on its books adequate reserves with respect
thereto, and provided, further, that the Borrower will pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefor.

 

15

--------------------------------------------------------------------------------


 

6.8                               Insurance.   The Borrower will keep its assets
which are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in similar business similarly situated as the
Borrower; and the Borrower will maintain, with financially sound and reputable
insurers, insurance against other hazards and risks and liability to persons and
property to the extent and in the manner which the Borrower reasonably believes
is customary for companies in similar business similarly situated as the
Borrower and to the extent available on commercially reasonable terms.

 

6.9                               Intellectual Property.   The Borrower shall
maintain in full force and effect its corporate existence, rights and franchises
and all licenses and other rights to use Intellectual Property owned or
possessed by it and reasonably deemed to be necessary to the conduct of its
business.

 

6.10                        Properties.   The Borrower will keep its properties
in good repair, working order and condition, reasonable wear and tear excepted,
and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and the Borrower will at all
times comply with each provision of all leases to which it is a party or under
which it occupies property if the breach of such provision could reasonably be
expected to have a material adverse effect.

 

6.11                        Confidentiality.  The Borrower agrees that it will
not disclose, and will not include in any public announcement, the name of the
Purchaser, unless expressly agreed to by the Purchaser or unless and until such
disclosure is required by law or applicable regulation or applicable securities
exchange rules, and then only to the extent of such requirement.

 

6.12                        Required Approvals.  For so long as 25% of the
principal amount of the Note is outstanding, the Borrower, without the prior
written consent of the Purchaser, shall not:

 

(a)          directly or indirectly declare or pay any dividends, other than
dividends with respect to its preferred stock;

 

(b)         liquidate, dissolve or effect a material reorganization;

 

(c)          become subject to (including, without limitation, by way of
amendment to or modification of) any agreement or instrument which by its terms
would (under any circumstances) restrict the Borrower’s right to perform the
provisions of this Agreement or any of the agreements contemplated thereby; or

 

(d)         materially alter or change the nature of the business of the
Borrower.

 

6.13                        Reissuance of Securities.  The Company agrees to
reissue certificates representing the Securities without the legends set forth
in Section 5.8 above at such time as (a) the holder thereof is permitted to
dispose of such Securities pursuant to Rule 144(k) under the Securities Act, or
(b) upon resale subject to an effective registration statement after such
Securities are registered under the Securities Act.  The Company agrees to
cooperate with the Purchaser in connection with all resales pursuant to Rule
144(d) and Rule 144(k) and provide

 

16

--------------------------------------------------------------------------------


 

legal opinions necessary to allow such resales provided the Company and its
counsel receive reasonably requested representations from the selling Purchaser
and broker, if any.

 

6.14                        Opinion. On the Closing Date, the Company will
deliver to the Purchaser an opinion acceptable to the Purchaser from the
Company’s legal counsel.  The Company will provide, at the Company’s expense,
such other legal opinions in the future as are reasonably necessary for the
conversion of the Note and exercise of the Warrant.

 

6.15                        Encumbrances.  Except for Permitted Liens and
Permitted Encumbrances, neither the Company nor the Subsidiary shall encumber,
mortgage, pledge, assign or grant any lien in any Collateral of the Subsidiary
any of the Subsidiary’s other assets to anyone other than Purchaser .

 

6.16                        Defense of Collateral.  Each of the Company and the
Subsidiary shall, subject to the right of holders of Permitted Liens and the
Permitted Encumbrances, defend the right, title and interest of Purchaser in and
to the Collateral against the claims and demands of all persons whomsoever, and
take such actions, including (i) all actions necessary to grant Purchaser
“control” of the Collateral, with any agreements establishing control to be in
form and substance satisfactory to Purchaser, (ii) the prompt (but in no event
later than five (5) Business Days following Purchaser’s request therefor)
delivery to Purchaser of all original instruments, chattel paper, and negotiable
documents which are part of the Collateral and owned by the Company or the
Subsidiary (in each case, accompanied by stock powers, allonges or other
instruments of transfer executed in blank), (iii) notification of Purchaser’s
interest in Collateral at Purchaser’s request, and (iv) the institution of
litigation against third parties as shall be prudent in order to protect and
preserve the Company’s, the Subsidiary’s and Purchaser’s respective and several
interests in the Collateral.

 

6.17                        Commercial Tort Claims.  Each of the Company and the
Subsidiary shall promptly, and in any event within four (4) Business Days after
the same is acquired by it, notify Purchaser of any commercial tort claim (as
defined in the UCC), directly related to the Collateral, acquired by it and
unless otherwise consented by Purchaser, the Company and or the Subsidiary shall
enter into a supplement to this Agreement granting to Purchaser a lien in such
commercial tort claim.

 

6.18                        Books and Records.  The Company and the Subsidiary
shall place notations upon their books and records and any consolidated or
consolidating financial statement of Company to disclose Purchaser’s lien on the
Collateral.

 

6.19                        Valid Security Interest.  The Company and the
Subsidiary shall perform in a reasonable time all other steps requested by
Purchaser to create and maintain in Purchaser’s favor a valid perfected second
lien in all Collateral subject only to Permitted Liens and the Permitted
Encumbrances.

 

6.20                        Collateral Value.  The Company and/or the Subsidiary
shall notify Laurus promptly and in any event within five (5) Business Days
after obtaining actual knowledge of any loss or diminution in the value of any
of the Collateral if such loss or diminution would have a material adverse
effect.

 

17

--------------------------------------------------------------------------------


 

6.21                        Equipment.  Each of the Company and the Subsidiary
shall keep and maintain its equipment in good operating condition, except for
ordinary wear and tear, and shall make all necessary repairs and replacements
thereof so that the value and operating efficiency shall, consistent with
industry practices, at all times be maintained and preserved.  Each of the
Company the Subsidiary shall use its best efforts to avoid having any such items
become a fixture to real estate or accessions to other personal property.

 

6.22                        Borrowing Base Certificate.  The Company hereby
agrees to deliver to Purchaser no less than once per business day, the form of
borrowing base certificate that the Subsidiary is required to deliver to
Foothill along with an statement of all amounts then outstanding under the
Foothill Loan and Security Agreement.

 

7.                                      COVENANTS OF THE PURCHASER.   The
Purchaser covenants and agrees with the Company as follows:

 

7.1                               Confidentiality..  The Purchaser agrees that
it will not disclose, and will not include in any public announcement, the name
of the Company or the Subsidiary, unless expressly agreed to by the Company or
unless and until such disclosure is required by law or applicable regulation,
and then only to the extent of such requirement.

 

7.2                               Non-Public Information.  The Purchaser agrees
not to effect any sales in the shares of the Company’s Common Stock while in
possession of material, non-public information regarding the Company if such
sales would violate applicable securities law.

 

8.                                      COVENANTS OF THE COMPANY AND PURCHASER
REGARDING INDEMNIFICATION.

 

8.1                               Borrower Indemnification.   The Borrower
agrees to indemnify, hold harmless, reimburse and defend Purchaser, each of
Purchaser’s officers, directors, agents, affiliates, control persons, and
principal shareholders, against any claim, cost, expense, liability, obligation,
loss or damage (including reasonable legal fees) of any nature, incurred by or
imposed upon the Purchaser which results, arises out of or is based upon (i) any
misrepresentation by Borrower or breach of any warranty by Borrower in this
Agreement or in any exhibits or schedules attached hereto or any Related
Agreement, or (ii) any breach or default in performance by Borrower of any
covenant or undertaking to be performed by Borrower hereunder, or any other
agreement entered into by the Borrower and Purchaser relating hereto.

 

8.2                               Purchaser’s Indemnification.  Purchaser agrees
to indemnify, hold harmless, reimburse and defend the Borrower and each of the
Borrower’s officers, directors, agents, affiliates, control persons and
principal shareholders, at all times against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Borrower which results, arises out of or
is based upon (i) any misrepresentation by Purchaser or breach of any warranty
by Purchaser in this Agreement or in any exhibits or schedules attached hereto
or any Related Agreement; or (ii) any breach or default in performance by
Purchaser of any covenant or undertaking to be performed by Purchaser hereunder,
or any other agreement entered into by the Borrower and Purchaser relating
hereto.

 

18

--------------------------------------------------------------------------------


 

8.3                               Procedures.  The procedures and limitations
set forth in Section 10.2(c) and (d) shall apply to the indemnifications set
forth in Sections 8.1 and 8.2 above.

 

9.                                      CONVERSION OF CONVERTIBLE NOTE.

 

9.1                               Mechanics of Conversion.

 

(a)          Provided the Purchaser has notified the Company of the Purchaser’s
intention to sell the Note Shares and the Note Shares are included in an
effective registration statement or are otherwise exempt from registration when
sold:  (i) Upon the conversion of the Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action (including the issuance
of an opinion of counsel) to assure that the Company’s transfer agent shall
issue shares of the Company’s Common Stock in the name of the Purchaser (or its
nominee) or such other persons as designated by the Purchaser in accordance with
Section 9.1(b) hereof and in such denominations to be specified representing the
number of Note Shares issuable upon such conversion; and (ii) the Company
warrants that no instructions other than these instructions have been or will be
given to the transfer agent of the Company’s Common Stock and that after the
Effective Date (as hereinafter defined) the Note Shares issued will be freely
transferable subject to the prospectus delivery requirements of the Securities
Act and the provisions of this Agreement, and will not contain a legend
restricting the resale or transferability of the Note Shares.

 

(b)         Purchaser will give notice of its decision to exercise its right to
convert the Note or part thereof by telecopying or otherwise delivering an
executed and completed notice of the number of shares to be converted to the
Company (the “Notice of Conversion”). The Purchaser will not be required to
surrender the Note until the Purchaser receives a credit to the account of the
Purchaser’s prime broker through the DWAC system (as defined below),
representing the Note Shares or until the Note has been fully satisfied.  Each
date on which a Notice of Conversion is telecopied or delivered to the Company
in accordance with the provisions hereof shall be deemed a “Conversion Date.” 
Pursuant to the terms of the Notice of Conversion, and provided that the shares
to be issued in connection therewith are covered by a currently effective
registration statement, the Borrower will issue instructions to the transfer
agent accompanied by an opinion of counsel within one (1) business day of the
date of the delivery to Borrower of the Notice of Conversion and shall use best
efforts to cause the transfer agent to transmit the certificates representing
the Conversion Shares to the Holder by crediting the account of the Purchaser’s
prime broker with the Depository Trust Company (“DTC”) through its Deposit
Withdrawal Agent Commission (“DWAC”) system within three (3) business days after
receipt by the Company of the Notice of Conversion (the “Delivery Date”).

 

(c)          The Company understands that a delay in the delivery of the Note
Shares in the form required pursuant to Section 9 hereof beyond the Delivery
Date could result in economic loss to the Purchaser. In the event that the
Company fails to direct its transfer agent to deliver the Note Shares to the
Purchaser via the DWAC system within the time frame set forth in Section 9.1(b)
above and the Note Shares are not delivered to the Purchaser by the Delivery
Date, as compensation to the Purchaser for such loss, the Company agrees to pay
late payments to the Purchaser for late issuance of the Note Shares in the form
required pursuant to Section 9 hereof upon conversion of the Note in the amount
equal to the greater of (i) $500 per business

 

19

--------------------------------------------------------------------------------


 

day after the Delivery Date or (ii) the Purchaser’s actual damages from such
delayed delivery. Notwithstanding the foregoing, the Company will not owe the
Purchaser any late payments if the delay in the delivery of the Note Shares
beyond the Delivery Date is solely out of the control of the Company and the
Company is actively trying to cure the cause of the delay.  The Company shall
pay any payments incurred under this Section in immediately available funds upon
demand and, in the case of actual damages, accompanied by reasonable
documentation of the amount of such damages. Such documentation shall show the
number of shares of Common Stock the Purchaser is forced to purchase (in an open
market transaction) which the Purchaser anticipated receiving upon such
conversion, and shall be calculated as the amount by which (A) the Purchaser’s
total purchase price (including customary brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (B) the aggregate principal and/or
interest amount of the Note, for which such Conversion Notice was not timely
honored.

 

Nothing contained herein or in any document referred to herein or delivered in
connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law.  In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum amount permitted by such
law, any payments in excess of such maximum shall be credited against amounts
owed by the Company to a Purchaser and thus refunded to the Company.

 

9.2                               Maximum Conversion.  The Purchaser shall not
be entitled to convert on a Conversion Date, nor shall the Company be permitted
to require the Purchaser to accept, that amount of a Note in connection with
that number of shares of Common Stock which would be in excess of the sum of (i)
the number of shares of Common Stock beneficially owned by the Purchaser on a
Conversion Date, and (ii) the number of shares of Common Stock issuable upon the
conversion of the Note with respect to which the determination of this proviso
is being made on a Conversion Date, which would result in beneficial ownership
by the Purchaser of more than 4.99% of the outstanding shares of Common Stock of
the Company on such Conversion Date.  For the purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and Regulation 13d-3 thereunder. Upon an Event
of Default under the Note, the conversion limitation in this Section 9.2 shall
become null and void.

 

10.                               REGISTRATION RIGHTS.

 

10.1                        Registration Rights Granted.  The Company hereby
grants registration rights to the Purchaser pursuant to a Registration Rights
Agreement dated as of even date herewith between the Company and the Purchaser.

 

10.2                        Indemnification.

 

(a)          In the event of a registration of any Registrable Securities under
the Securities Act pursuant to the Registration Rights Agreement, the Company
will indemnify and hold harmless the Purchaser, and its officers, directors and
each other person, if any, who controls the Purchaser within the meaning of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Purchaser, or such persons may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or

 

20

--------------------------------------------------------------------------------


 

liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any registration statement under which such Registrable Securities were
registered under the Securities Act pursuant to the Registration Rights
Agreement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Purchaser, and each such person for any reasonable legal or
other expenses incurred by them in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by or on behalf of the Purchaser or any
such person in writing specifically for use in any such document.

 

(b)         In the event of a registration of the Registrable Securities under
the Securities Act pursuant to the Registration Rights Agreement, the Purchaser
will indemnify and hold harmless the Company, and its officers, directors and
each other person, if any, who controls the Company within the meaning of the
Securities Act, against all losses, claims, damages or liabilities, joint or
several, to which the Company or such persons may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered under the Securities Act pursuant to the Registration Rights
Agreement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or
that arise out of any failure of the Purchaser to comply with applicable
prospectus delivery requirements or its covenants and agreements contained in
this Agreement or the Registration Rights Agreement, and will reimburse the
Company and each such person for any reasonable legal or other expenses incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action, provided, however, that other than with respect to
any failure of the Purchaser to comply with applicable prospectus delivery
requirements or its covenants and agreements contained in this Agreement or the
Registration Rights Agreement, the Purchaser will be liable in any such case if
and only to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission so made in conformity with information furnished in writing
to the Company by or on behalf of the Purchaser specifically for use in any such
document.

 

(c)          Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 10.2 and shall only relieve
it from any liability which it may have to such indemnified party under this
Section 10.2 if and to the extent the indemnifying party is prejudiced by such
omission. In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party

 

21

--------------------------------------------------------------------------------


 

of the commencement thereof, the indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel satisfactory to such indemnified party, and, after
notice from the indemnifying party to such indemnified party of its election so
to assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 10.2 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof; if the indemnified party retains its own counsel, then the indemnified
party shall pay all fees, costs and expenses of such counsel, provided, however,
that, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the indemnifying party or if
the interests of the indemnified party reasonably may be deemed to conflict with
the interests of the indemnifying party, the indemnified party shall have the
right to select one separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the indemnifying party as incurred. The
indemnifying party shall not be liable for any settlement of any such action
effected without its written consent, which consent shall not be unreasonably
withheld.

 

(d)         In order to provide for just and equitable contribution in the event
of joint liability under the Securities Act in any case in which either (i) the
Purchaser, or any controlling person of the Purchaser, makes a claim for
indemnification pursuant to this Section 10.2 but it is judicially determined
(by the entry of a final judgment or decree by a court of competent jurisdiction
and the expiration of time to appeal or the denial of the last right of appeal)
that such indemnification may not be enforced in such case notwithstanding the
fact that this Section 10.2 provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of the
Purchaser or controlling person of the Purchaser in circumstances for which
indemnification is provided under this Section 10.2; then, and in each such
case, the Company and the Purchaser will contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion so that the Purchaser is responsible only for
the portion represented by the percentage that the public offering price of its
securities offered by the registration statement bears to the public offering
price of all securities offered by such registration statement, provided,
however, that, in any such case, (A) the Purchaser will not be required to
contribute any amount in excess of the public offering price of all such
securities offered by it pursuant to such registration statement; and (B) no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 10 of the Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation.

 

10.3                        OFFERING RESTRICTIONS. Except as previously
disclosed in the SEC Reports or in the Exchange Act Filings, or stock or stock
options granted to employees or directors of the Company; or shares of preferred
stock issued to pay dividends in respect of the Company’s preferred stock; or
equity or debt issued in connection with an acquisition of a business or assets
by the Company; or the issuance by the Company of stock in connection with the
establishment of a joint venture partnership or licensing arrangement (these
exceptions hereinafter referred to as the “Excepted Issuances”), the Company
will not issue any securities with a continuously variable/floating conversion
feature which are or could be (by conversion or

 

22

--------------------------------------------------------------------------------


 

registration) free-trading securities (i.e. common stock subject to a
registration statement) prior to the full repayment or conversion of the Note
(the “Exclusion Period”).

 

11.                               MISCELLANEOUS.

 

11.1                        Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  ANY ACTION BROUGHT BY EITHER PARTY
AGAINST THE OTHER CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK.  BOTH PARTIES AND THE INDIVIDUALS EXECUTING
THIS AGREEMENT AND OTHER AGREEMENTS ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO
THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY JURY. IN THE EVENT THAT ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER AGREEMENT DELIVERED IN CONNECTION
HEREWITH IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF
LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY
CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR
RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER
ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF ANY AGREEMENT.

 

11.2                        Survival.  The representations, warranties,
covenants and agreements made herein shall survive any investigation made by the
Purchaser and the closing of the transactions contemplated hereby to the extent
provided therein. All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant hereto in connection with the transactions contemplated hereby shall be
deemed to be representations and warranties by the Company hereunder solely as
of the date of such certificate or instrument.

 

11.3                        Successors.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, heirs, executors and administrators of the parties hereto
and shall inure to the benefit of and be enforceable by each person who shall be
a holder of the Securities from time to time, other than the holders of Common
Stock which has been sold by the Purchaser pursuant to Rule 144 or an effective
registration statement. Purchaser may not assign its rights hereunder to a
competitor of the Company.

 

11.4                        Entire Agreement.  This Agreement, the exhibits and
schedules hereto, the Related Agreements and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein and therein.

 

23

--------------------------------------------------------------------------------


 

11.5                        Severability.  In case any provision of the
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

11.6                        Amendment and Waiver.

 

(a)          This Agreement may be amended or modified only upon the written
consent of the Company and the Purchaser.

 

(b)         The obligations of the Company and the rights of the Purchaser under
this Agreement may be waived only with the written consent of the Purchaser.

 

(c)          The obligations of the Purchaser and the rights of the Company
under this Agreement may be waived only with the written consent of the Company.

 

11.7                        Delays or Omissions.  It is agreed that no delay or
omission to exercise any right, power or remedy accruing to any party, upon any
breach, default or noncompliance by another party under this Agreement or the
Related Agreements, shall impair any such right, power or remedy, nor shall it
be construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring. All remedies, either under this Agreement, the Note or the
Related Agreements, by law or otherwise afforded to any party, shall be
cumulative and not alternative.

 

11.8                        Notices.  All notices required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) three (3) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(d) one day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent to the Company at the address as set forth on the
signature page hereof, with a copy to Lee A. Albanese, Esq., St. John & Wayne,
L.L.C., Two Penn Plaza East, Newark, New Jersey 07105-2249, facsimile number.
973-491-3408; and if to the Purchaser at the address set forth on the signature
page hereto for such Purchaser, with a copy in the case of the Purchaser to John
E. Tucker, Esq., 825 Third Avenue, 14th Floor, New York, New York 10022,
facsimile number (212) 541-4434, or at such other address as the Company or the
Purchaser may designate by written notice to the other parties hereto given in
accordance herewith.

 

11.9                        Attorneys’ Fees.  In the event that any suit or
action is instituted to enforce any provision in this Agreement, the prevailing
party in such dispute shall be entitled to recover from the losing party all
fees, costs and expenses of enforcing any right of such prevailing party under
or with respect to this Agreement, including, without limitation, such
reasonable fees and expenses of attorneys and accountants, which shall include,
without limitation, all fees, costs and expenses of appeals.

 

24

--------------------------------------------------------------------------------


 

11.10                 Titles and Subtitles.  The titles of the sections and
subsections of the Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

 

11.11                 Facsimile Signatures; Counterparts.  This Agreement may be
executed by facsimile signatures and in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.

 

11.12                 Broker’s Fees.  Except as set forth on Schedule 11.12
hereof, each party hereto represents and warrants that no agent, broker,
investment banker, person or firm acting on behalf of or under the authority of
such party hereto is or will be entitled to any broker’s or finder’s fee or any
other commission directly or indirectly in connection with the transactions
contemplated herein. Each party hereto further agrees to indemnify each other
party for any claims, losses or expenses incurred by such other party as a
result of the representation in this Section 11.12 being untrue.

 

11.13                 Construction.  Each party acknowledges that its legal
counsel participated in the preparation of this Agreement and the Related
Agreements and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Agreement to favor any party against the other.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

 

 

COMPANY:

SUBSIDIARY:

 

 

EQUIFIN, INC.

EQUINOX BUSINESS CREDIT CORP.

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

Address:1011 Highway 71
Spring Lake, New Jersey 07762

Address:

Attention:  Walter M. Craig, Jr.

 

Facsimile No.: 732-282-1811

 

 

 

 

 

PURCHASER:

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

c/o Ironshore Corporate Services Ltd.
P.O. Box 1234 G.T., Queensgate House,
South Church Street
Grand Cayman, Cayman Islands

 

 

26

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Form of Convertible Term Note

 

Exhibit A

 

 

 

Form of Warrant

 

Exhibit B

 

 

 

Form of Opinion

 

Exhibit C

 

 

 

Form of Escrow Agreement

 

Exhibit D

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF CONVERTIBLE NOTE

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF WARRANT

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF OPINION

 

1.                                       The Company is a corporation validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to own, operate and lease its
properties and to carry on its business as it is now being conducted.

 

2.                                       The Company has the requisite corporate
power and authority to execute, deliver and perform its obligations under the
Agreement and Related Agreements.  All corporate action on the part of the
Company and its officers, directors and stockholders necessary has been taken
for (i) the authorization of the Agreement and Related Agreements and the
performance of all obligations of the Company thereunder at the Closing, and
(ii) the authorization, sale, issuance and delivery of the Securities pursuant
to the Agreement and the Related Agreements.  The Note Shares and the Warrant
Shares, when issued pursuant to and in accordance with the terms of the
Agreement and the Related Documents and upon delivery shall be validly issued
and outstanding, fully paid and non assessable.

 

3.                                       The execution, delivery and performance
of the Agreement, the Note or the Related Agreements by the Company and the
consummation of the transactions on its part contemplated by any thereof, will
not, with or without the giving of notice or the passage of time or both:

 

(a)                                  Violate the provisions of the Charter or
bylaws of the company; or

 

(b)                                 To the best of such counsel’s knowledge,
violate any judgment, decree, order or award of any court binding upon the
Company.

 

4.                                       The Agreement and Related Agreements
will constitute, valid and legally binding obligations of the Company, and are
enforceable against the Company in accordance with their respective terms,
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights, and (b) general principles of equity that restrict the
availability of equitable or legal remedies.

 

5.                                       To such counsel’s knowledge, the sale
of the Note and the subsequent conversion of the Note into Note Shares are not
subject to any preemptive rights or rights of first refusal that have not been
properly waived or complied with.  To such counsel’s knowledge, the sale of the
Warrant and the subsequent exercise of the Warrant for Warrant Shares are not
subject to any preemptive rights or, to such counsel’s knowledge, rights of
first refusal that have not been properly waived or complied with.

 

6.                                       Assuming the accuracy of the
representations and warranties of the Purchaser contained in the Agreement, the
offer, sale and issuance of the Securities on the Closing Date will be exempt
from the registration requirements of the Securities Act.  To such

 

C-1

--------------------------------------------------------------------------------


 

counsel’s knowledge, neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales of any security or solicited any offers to buy and security under
circumstances that would cause the offering of the Securities pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Securities
pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions.

 

7.                                       There is no action, suit, proceeding or
investigation pending or, to such counsel’s knowledge, currently threatened
against the Company that prevents the right of the Company to enter into this
Agreement or any of the Related Agreements, or to consummate the transactions
contemplated thereby.  To such counsel’s knowledge, the Company is not a party
or subject to the provisions of any order, writ, injunction, judgment or decree
of any court or government agency or instrumentality; nor is there any action,
suit, proceeding or investigation by the Company currently pending or which the
Company intends to initiate.

 

C-2

--------------------------------------------------------------------------------